UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4046



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SAMMY CHARLES SHADD,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:06-cr-00051-1)


Submitted:   April 17, 2008                 Decided:   April 28, 2008


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Bryne,
George H. Lancaster, Jr., Assistant Federal Public Defenders,
Charleston, West Virginia, for Appellant.       Charles T. Miller,
United States Attorney, Karen L. Bleattler, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sammy Charles Shadd appeals the nine-month sentence of

imprisonment imposed by the district court after it revoked his

probation.    Finding no error, we affirm.

            We review a sentence imposed upon revocation of probation

to determine whether the sentence is plainly unreasonable.             United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).          In doing so,

we first assess whether the sentence is unreasonable, using a more

deferential standard as to issues of fact and the district court’s

exercise of discretion than that applied in reviewing a guidelines

sentence.     Id.    If we find the sentence unreasonable, we then

decide whether it is plainly so.         Id.

            We   conclude     the   nine-month   sentence   imposed    by   the

district court is not unreasonable. Shadd was sentenced within the

three to nine month range suggested by the policy statements in

U.S. Sentencing Guidelines Manual § 7B1.4 (2006), and below the

statutory maximum of five years.         Shadd admitted he committed four

violations of the terms of his probation, including failing to

contact his probation officer and failing to pay restitution.               The

district court properly considered all the relevant factors and

selected a reasonable sentence.

             Shadd   claims   the   nine-month   sentence   was   an   upward

departure from the zero to six month guideline range applicable at

the time of his conviction, and as a result the district court was


                                     - 2 -
required to give him advanced notice of his potential sentence.

However, there are no sentencing guidelines for violations of

probation.      Moulden, 478 F.3d at 655.            The policy statements in

Chapter 7 of the Sentencing Guidelines and the sentencing factors

in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007) are intended to

provide helpful assistance to the sentencing court, but ultimately,

the   sentencing      court    retains   broad    discretion       to   revoke   a

defendant’s probation and impose a term of imprisonment up to the

statutory maximum.        Moulden, 478 F.3d at 657.        While the district

court could consider the original sentencing range along with the

other factors, it was in no way bound to that range, and a sentence

outside   of    the   original   range   is    not    considered    a   variance.

Additionally, the advanced notice provisions of Fed. R. Crim. P.

32(h) apply only to the original judgment of conviction and have

not   been     extended   to   sentences      imposed   after   revocation       of

probation, which are governed instead by Fed. R. Crim. P. 32.1.

             Accordingly, we affirm Shadd’s sentence.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                         AFFIRMED




                                     - 3 -